[Cite as State ex rel. Hilliard v. Russo, 2016-Ohio-594.]


                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 103466



                                       STATE OF OHIO, EX REL.
                                         RUDOLPH HILLIARD

                                                                  RELATOR

                                                        vs.

                             HONORABLE JUDGE JOSEPH D. RUSSO

                                                                  RESPONDENT




                                                JUDGMENT:
                                                WRIT DENIED



                                              Writ of Mandamus
                                              Motion No. 489327
                                              Order No. 492547


        RELEASE DATE: February 17, 2016
FOR RELATOR

Rudolph Hilliard, pro se
Inmate No. 601-920
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, Ohio 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., A.J.:

       {¶1}    On September 2, 2015, the relator, Rudolph Hilliard, commenced this mandamus

action against the respondent, Judge Joseph D. Russo, to compel the judge to issue findings of

fact and conclusions of law for a postconviction relief petition that Hilliard had filed in the

underlying case, State v. Hilliard, Cuyahoga C.P. No. CR-10-535768-A. On September 18,

2015, the respondent moved for summary judgment because there is no duty to issue findings of

fact and conclusions of law for an untimely postconviction relief petition.      Hilliard filed his

brief in opposition on October 2, 2015.       For the following reasons, this court grants the

respondent’s dispositive motion and denies the application for a writ of mandamus.

       {¶2} In the underlying case in April 2011, Hilliard pled guilty to aggravated murder and

kidnapping, and on May 2, 2011, the judge sentenced him to 25 years to life for the murder and

seven years concurrent for kidnapping. The underlying case was dormant for approximately

three-and one-half years, until Hilliard moved for a delayed appeal on November 18, 2014.

This court granted that motion on December 11, 2014, State v. Hilliard, 8th Dist. Cuyahoga No.

102214, and the record was filed on January 27, 2015.1

       {¶3}    On July 7, 2015, Hilliard filed his postconviction relief petition, and the

respondent judge summarily denied it on July 17, 2015, without findings of fact and conclusions

of law. On July 28, 2015, Hilliard moved for findings of fact and conclusions of law, and the

respondent judge summarily denied that motion on August 4, 2015. Hilliard then commenced

this mandamus action.

       {¶4} The requisites for mandamus are well established: (1) the relator must have a clear

legal right to the requested relief, (2) the respondent must have a clear legal duty to perform the
requested relief, and (3) there must be no adequate remedy at law, such as appeal. State ex rel.

Ney v. Niehaus, 33 Ohio St. 3d 118, 515 N.E.2d 914 (1987); and State ex rel. Pressley v. Indus.

Comm. of Ohio, 11 Ohio St. 2d 141, 228 N.E.2d 631 (1967), paragraph three of the syllabus.

Moreover, mandamus is an extraordinary remedy that is to be exercised with caution and only

when the right is clear. It should not issue in doubtful cases. State ex rel. Taylor v. Glasser,

50 Ohio St. 2d 165, 364 N.E.2d 1 (1977); and State ex rel. Connole v. Cleveland Bd. of Edn., 87
Ohio App. 3d 43, 621 N.E.2d 850 (8th Dist.1993).

          {¶5}     R.C. 2953.21 controls postconviction relief petitions.           At the pertinent time,

subsection (A)(2) provided that a postconviction relief petition “shall be filed no later that one

hundred eighty days after the date on which the trial transcript is filed in the court of appeals in

the direct appeal of conviction * * *. If no appeal is taken, * * * the petition shall be filed no

later than one hundred eighty days after the expiration of the time for filing the appeal.”2

Subsection (C) directs the court to consider a petition that is timely filed.           It also provides that

if the court dismisses the petition, it shall make findings of fact and conclusions of law with

respect to such dismissal.          Subsection (G) reiterates the duty for filing findings of fact and

conclusions of law regardless of whether the court denies or grants the petition.

          {¶6} Findings of fact and conclusions of law are mandatory, and a judgment entry filed

without them “is incomplete and it thus does not commence the running of the time period for

filing an appeal therefrom.” State v. Mapson, 1 Ohio St. 3d 217, 218, 438 N.E.2d 910 (1982).

Mandamus will lie to compel a trial court to issue findings of fact and conclusions of law for a


1
    This court affirmed on August 6, 2015.

2
  This version of the statute was effective July 11, 2006. An amendment, effective March 23, 2015, expanded the
time for filing to 365 days.
postconviction relief petition. State ex rel. Brown v. Court of Common Pleas of Coshocton

Cty., 23 Ohio St. 3d 46, 491 N.E.2d 303 (1986).

        {¶7} However, there is no duty to issue findings of fact and conclusions of law for an

untimely petition.    R.C. 2953.23(A) provides that “a court may not entertain a petition filed

after the expiration of the period prescribed in [R.C. 2953.21(A)] * * *.” The Supreme Court of

Ohio has affirmed this principle. State ex rel. Kimbrough v. Greene, 98 Ohio St. 3d 116,

2002-Ohio-7042, 781 N.E.2d 155, and State ex rel. James v. Coyne, 114 Ohio St. 3d 45,

2007-Ohio-2716, 867 N.E.2d 837.

        {¶8} In the present case, Hilliard filed his postconviction relief petition over four years

after his conviction and sentence. However, it was filed within 180 days of the filing of the trial

transcript in his delayed appeal.   Therefore, Hilliard argues that applying the plain language of

R.C. 2953.21(A)(2), his postconviction relief petition is timely and the respondent judge must

issue findings of fact and conclusions of law. However, this court has held that a delayed

appeal does not toll the time for filing a postconviction relief petition. If a convicted individual

does not file a timely appeal pursuant to App.R. 4, then the time for filing a postconviction relief

petition expires 180 days later. A petition filed after that time is untimely, even if an appellate

court allows a delayed appeal and the petition is filed within the 180 days after the filing of the

transcript.   To hold otherwise would be to render the statutory time limitations meaningless.

State v. Fields, 136 Ohio App. 3d 393, 736 N.E.2d 933 (8th Dist.1999); and State v. Cobb, 8th

Dist. Cuyahoga No. 80265, 2002-Ohio-2138.            Therefore, Hilliard’s postconviction relief

petition was untimely, and the respondent judge had no duty to issue findings of fact and

conclusions of law.
       {¶9} Accordingly, this court grants the respondent’s motion for summary judgment and

denies the application for a writ of mandamus.       Relator to pay costs.    This court directs the

clerk of courts to serve all parties notice of this judgment and its date of entry upon the journal as

required by Civ.R. 58(B).

       {¶10} Writ denied.




LARRY A. JONES, SR., ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
TIM McCORMACK, J., CONCUR